Citation Nr: 0800491	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-05 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 determination by the 
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico.  


FINDING OF FACT

A valid diagnosis of PTSD based upon verified stressors is 
not of record.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38  U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304  (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Evidence submitted in support of this PTSD claim includes an 
Albuquerque Vet Center assessment from August 2002, which is 
not signed by a doctor, an August 2003 medical statement from 
Dr. "V." at the VA Medical Center in Albuquerque, and a 
January 2005 medical statement from psychologist Dr. N. at 
the PTSD/Trauma Clinic of the New Mexico VA Health Care 
System.  The records reflect ongoing treatment for PTSD, 
including psychiatric medication management, a PTSD support 
group, and psychotherapy.  

The record indicates that the veteran has been diagnosed as 
having chronic and severe PTSD.  The veteran, however, is 
also noted to have a long history of alcoholism prior to 
seeking treatment at the Vet Center in August 2002.

The veteran served in Vietnam from May 1971 to February 1972.  
The evidence, including the medals and commendations awarded 
to the veteran, does not demonstrate that the veteran was 
engaged in combat with the enemy.  In such cases, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1991); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Due to the veteran's 
lack of combat indicated in the service records, his 
testimony alone is insufficient proof of a claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Therefore, independent evidence is needed to verify the 
claimed in-service stressors.  The veteran has submitted 
statements containing information about several incidents he 
allegedly participated in or witnessed in Vietnam.  The RO 
has made more than one attempt to verify these incidents with 
the U.S. Army Joint Services and Research Center (JSRRC).

The veteran has been diagnosed with PTSD due to in-service 
stressors that have not been verified.  His personnel records 
document that he served on active duty with the United States 
Army as a crawler tract operator stationed in Vietnam from 
May 1971 to February 1972.  He alleges exposure to combat and 
non-combat stressors while in Vietnam.  The RO has attempted 
to verify the stressors, yet the JSRRC was unable to do so.

In order to verify an alleged stressor, a claimant must 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

To date, the veteran has provided two stressors capable of 
verification.  He alleges that, in approximately June or July 
1971, in Phu Loi base in Vietnam while assigned to Co C, 31st 
Engineer Battalion (C) (A), the base was overrun by Viet Cong 
soldiers in great quantities.  The veteran alleges that the 
fight lasted all night to the point of running out of 
ammunition and being reduced to hand-to-hand combat.  The 
veteran alleges that this incident resulted in many 
casualties.

It is important to note that such a stressor should be 
verifiable by the JSRRC.  The veteran has given us a date, a 
place, and a highly notable event that would clearly have 
been recorded by the unit in question.  If this event can not 
be confirmed, it places into question the veteran's 
recollection of events in service.     

Simply stated, this event has not been verified by JSRRC.  
The JSRRC records reveal that Phu Loi received a sapper 
attack in June 1971 that consisted of 15 to 20 individuals, 
however, no casualties or significant damage were reported.  
The record of the sapper attack does not conform to the 
veteran's description of a large-scale attack that lasted for 
hours and resulted in hand-to-hand combat.  The records of 
the U.S. Military Assistance Command-Vietnam were reviewed in 
monthly summaries for the year of 1971, and there is no 
mention of any attack on the base at Phu Loi.  An attack to 
the degree described by the veteran, particularly one 
resulting in a high number of casualties and hand to hand 
combat, would have merited mention in the military records.  
This is highly probative evidence against the claim.

The veteran has provided a second stressor capable of 
verification.  He alleges that, on New Year's Eve at the same 
Phu Loi base in Vietnam, while assigned to Co C, 31st 
Engineer Battalion (C) (A), his base camp came under attack 
by Viet Cong.  The veteran alleges that the camp was hit and 
overrun by the Viet Cong but that the base camp personnel 
were able to predict this attack.

This event has also not been verified by JSRRC, as again, the 
records of the U.S. Military Assistance Command-Vietnam make 
no mention of an attack on the base at Phu Loi in any of the 
monthly summaries for the year of 1971.

The veteran cited a third stressor, that in September 1971 
while building a bridge over one of the big rivers, his group 
was hit by enemy fire, requiring them to take cover and fight 
back to save the bridge.  This event is not capable of 
verification by JSRRC, because insufficient details have been 
provided as to the specific location.  The JSRRC confirmed 
that this is a non researchable stressor event.

The PTSD claim is therefore denied on several grounds.  Most 
importantly, the VA has made multiple unsuccessful attempts 
to verify the veteran's claimed in-service stressors.  There 
is no record of any attack on the base at Phu Loi in the 
monthly summaries available for 1971 in the records of the 
U.S. Military Assistance Command-Vietnam.  This unfortunately 
contradicts the veteran's described events at the base in the 
summer of 1971 and on New Year's Eve and is therefore 
probative evidence against the claim. 

The Board has carefully considered the sapper attack in June 
1971.  However, the Board finds that the evidence, overall, 
provides factual evidence against the veteran's stressor 
statements.  Simply stated, not only does the record not 
confirm the veteran's stressors as he has described the 
events, it provides evidence against the veteran's 
recollected stressors, undermining the veteran's overall PTSD 
claim.  

The veteran stated that he lost several friends in the 
described summer attack, including one individual named 
Charley Burg.  The Combat Area Casualty File does not list 
any individual by the surname of Burg or Berg having been 
killed in 1971.  This is also probative evidence against the 
claim, as the names of deceased individuals are well 
documented in military records, once again undermining the 
veteran's contentions with negative evidence. 

Additionally, although the veteran alleges combat-related 
stressors, his SPRs and DD Form 214 do not reflect combat 
with the enemy.  In sum, although the veteran has provided 
sufficient evidence for verification of two of the claimed 
stressors, the events could not be verified by the JSRRC.  
The Board finds that there is insufficient evidence to 
demonstrate that the veteran engaged in combat with the enemy 
or to confirm a stressor in service and (most importantly) 
evidence against such a finding.

Duty to assist and notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claims 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on 
claims by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Additional letters were sent to the appellant by the RO in 
October 2003 and February 2005 to ask again for required 
evidence and/or information specific to the claims.  A post-
adjudicatory RO letter in March 2006 notified him of the 
criteria for establishing an initial rating and effective 
date of award.  This notice defect was cured by 
readjudication of the claim in a December 2006 Supplemental 
Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  In any event, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As a 
stressor has not been confirmed, a PTSD examination is not 
necessary in this case. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and Vet Center 
records of treatment for PTSD.  Significantly, the veteran 
has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


